           Case 1:20-cv-00525-RP Document 1 Filed 05/15/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA,                         §
               Petitioner,                        §
                                                  §
v.                                                §    Civil No. A-20-CV-525
                                                  §
$526,758.69, SEIZED FROM                          §
JP MORGAN CHASE BANK                              §
ACCOUNT NO.: 526097172,                           §
and                                               §
$10,515.23, SEIZED FROM                           §
JP MORGAN CHASE BANK,                             §
ACCOUNT NO.: 526079667,                           §
                   Respondents.                   §

                        VERIFIED COMPLAINT FOR FORFEITURE

       Comes now Petitioner United States of America, by and through the United States Attorney

for the Western District of Texas and the undersigned Assistant United States Attorney, pursuant

to Rule G, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

Fed. R. Civ. P., and respectfully states as follows:

                                            I.
                                  NATURE OF THIS ACTION

       1. This action is brought by the United States of America seeking forfeiture to the United

States of the following properties:

           •   $526,758.69, more or less, in United States Currency, Seized from JP Morgan
               Chase Bank Account No. 526097172, and
           •   $10,515.23, more or less, in United States Currency, Seized from JP Morgan Chase
               Bank Account No. 526079667,

hereinafter the ARespondent Properties.@
             Case 1:20-cv-00525-RP Document 1 Filed 05/15/20 Page 2 of 7




                                            II.
                                 JURISDICTION AND VENUE

        2.     Under Title 28 U.S.C. § 1345, this Court has jurisdiction over an action commenced

by the United States, and under Title 28 U.S.C. § 1355(a), jurisdiction over an action for forfeiture.

This Court has in rem jurisdiction over the Respondent Properties under Title 28 U.S.C. §§1355(b)

and 1395.    Venue is proper in this district pursuant to Title 28 U.S.C. § 1355(b)(1) because the

acts or omissions giving rise to the forfeiture occurred in this district, and pursuant to Title 28

U.S.C. §§ 1355(b)(1)(B) and 1395(b) because the Respondent Properties were found in this

district.

                                         III.
                            STATURY BASIS FOR FORFEITURE

        3.     This is a civil forfeiture action in rem brought against the Respondent Properties

for violation of Title 18 U.S.C. § 1343 and subject to forfeiture to the United States of America

pursuant to Title 18 U.S.C. § 981(a)(1)(C), which states (with emphasis added):

        § 981. Civil forfeiture
           (a)(1) The following properties is subject to forfeiture to the United States:
                                                 ***
           (C) Any properties, real or personal, which constitutes or is derived from
           proceeds traceable to . . . any offense constituting “specified unlawful activity”
           (as defined in section 1956(c)(7) of this title . . . .

                                                  ↓

        § 1956. Laundering of monetary instruments
                                                ***
           (c) As used in this section―
                                                ***
           (7) the term “specified unlawful activity” means―
           (A) any act or activity constituting an offense listed in section 1961(1) of this
               title . . . .

                                                  ↓
            Case 1:20-cv-00525-RP Document 1 Filed 05/15/20 Page 3 of 7




       § 1961. Definitions
          As used in this chapter―
          (1) “racketeering activity” means . . . (B) any act which is indictable under any
              of the following provisions of title 18, United States Code: . . . section 1343
              (relating to wire fraud) . . . .

                                         IV.
                           FACTS IN SUPPORT OF VIOLATION

       4.      The United States Secret Service (USSS), opened an investigation after receiving

information from an Officer with the Austin Police Department and a Task Force Member of the

USSS as to a “Business Email Compromise” Scheme (BEC). The investigation identified, Joy-

Anne LORMEUS, as the individual who received the funds as a result of the “attacker” email sent

to the Four Hands (Target Company) Controller.

       5.      A BEC scheme is an exploit in which an attacker obtains access to a business email

account and imitates the owner’s identity, in order to defraud the company and its employees,

customers, or partners. Often, an attacker will create an account with an email address almost

identical to one on the corporate network, relying on the assumed trust between the victim and

their email account. In most cases, scammers will focus their efforts on the employees with access

to company finances and attempt to trick them into performing wire transfers to bank accounts

thought to be trusted, when in reality the money ends up in accounts owned by the criminals.

During the course of the investigation, agents determined that the BEC attackers gained unfettered

access to the Four Hands computer system and manipulated the email system.

       6.      The BEC target company, (herein “Four Hands”) is a design and furnishing store

located in Austin, Texas which is located within the Western District of Texas.

       7.      On or about December 11, 2019, a “Four Hands” accountant received an email from
             Case 1:20-cv-00525-RP Document 1 Filed 05/15/20 Page 4 of 7




a person whom he believed to be (but was later confirmed not to be) the “Four Hands” Controller.

“Four Hands” uses JP Morgan Chase Banking for their payroll services. That email instructed the

accountant to send the usual payroll wire from their Zions First National Bank account to a JP

Morgan Chase Bank N.A. payroll services account, but with a different than normal recipient

account number. The accountant felt that this was unusual and sent a reply email to who he thought

was the Controller asking for verification that these instructions were correct. The accountant

then received a second email from whom he believed to be the Controller (but was later confirmed

not to be) re-affirming different account number, so he sent the payroll wire in the amount of

$944,253.08 to account number 526097172 at JP Morgan Chase Bank N.A., which is a bank

headquartered in New York, New York, with branches operating nationwide to include Texas.

       8.      The Controller’s email address was exactly the same as it always has been known

to the accountant, suggesting a complete computer/data system compromise. In addition, all of the

“Four Hands” employee email accounts were deleted as a result of the system compromise.

       9.      The JP Morgan Chase Bank N.A. account number 526097172, received the “Four

Hands”, $944,253.08 wire and some of which was quickly dispersed to another personal account

also held by Joy-Anne Lormeus, account number 526079667.

       10.     JP Morgan Chase Bank N.A. account number 526097172 is held in the company

name of JOYA C&C LLC controlled by Joy-Anne Lormeus as confirmed by JP Morgan Chase

Bank personnel. JOYA C&C LLC is registered in Florida. JP Morgan Chase Bank N.A. account

number 526079667 is held in the name of Joy-Anne Lormeus as confirmed by JP Morgan Chase

Bank personnel.]

       11.     A check of the Florida Sunbiz LLC system shows that a Joy-Anne Lormeus is the

registered agent of JOYA C&C LLC hailing from Winter Park, FL.
             Case 1:20-cv-00525-RP Document 1 Filed 05/15/20 Page 5 of 7




       12.     From the JP Morgan Chase Bank N.A. account (s) controlled by Joy-Anne

Lormeus some funds were dispersed via wire to various business accounts at various banks. Joy-

Anne Lormeus opened her JP Morgan Chase accounts on or about August 8, 2019.

       13.     The term “money mule” is a person who transfers money acquired illegally (e.g.,

stolen) in person, through a courier service, or electronically, on behalf of others. Typically, the

mule is paid for services with a small part of the money transferred. Money mules are sometimes

but not always dupes recruited on-line for what they think is legitimate employment or have fallen

prey to a “romance” or “confidence” scam, not aware that the money they are transferring is the

proceeds of crime. The money is transferred from the mule's account to the scam operator,

typically in another country (in this case, potentially in Nigeria). Agents believe Joy-Anne

Lormeus is possibly acting as a money mule.

       14.     On December 19, 2019, USSS obtained a Federal Seizure Warrant and served JP

Morgan Chase Bank at 221 West 6th Street, Austin, Texas 78701 for the two bank accounts:

#526097172 and #526079667. On December 26, 2019, JP Morgan Chase Bank issued two

cashier’s checks to the United States Secret Service; $526,758.60 from account #526097172 and

$10,515.23 from account #526079667, for a total of $537,273.92 from the combined accounts.

       15.     Upon review of the JP Morgan Chase Bank accounts, Agents discovered that,

between August 16, 2019 through December 31, 2019, the account #526097172, took in

$194,807.00 in deposits (in addition to the $944,253.08 deposited form the cyber hacked Austin

Company/Four Hands). Some funds were quickly moved to LORMEUS personal bank account

#526079667. Many of the transactions appear to be just under the $10,000.00 CTR reporting

requirement.

       16.     Based on the foregoing facts, it is reasonable to believe that the respondent
           Case 1:20-cv-00525-RP Document 1 Filed 05/15/20 Page 6 of 7




properties are subject to forfeiture given the BEC scheme and the absence of any legitimate

business between the targeted BEC accounts and respondent properties. These facts reasonably

establish that the Respondent Properties are properties traceable to the Wire Fraud violation, Title

18 U.S.C. § 1343, a specified unlawful activity, which makes said Respondent Properties subject

to civil forfeiture pursuant to Title 18 U.S.C. § 981(a)(1(C).

                                               V.
                                             PRAYER

       WHEREFORE, Petitioner, United States of America, prays that due process issue to

enforce the forfeiture of the Respondent Properties, that due notice pursuant to Rule G(4) be given

to all interested parties to appear and show cause why forfeiture should not be decreed, 1 and in

accordance with Rule G of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions, Fed. R. Civ. P., that the Respondent Properties be forfeited to the United States

of America, that the Respondent Properties be disposed of in accordance with the law and for any

such further relief as this Honorable Court deems just and proper.

                                                                 Respectfully submitted,
                                                                 JOHN F. BASH
                                                                 United States Attorney

                                                      By:        /S/                         _____
                                                                 ROBERT ALMONTE II
                                                                 Assistant United States Attorney
                                                                 Texas Bar #24049479
                                                                 903 San Jacinto Blvd., Suite 334
                                                                 Austin, Texas 78701
                                                                 Tel: (512) 916-5858
                                                                 Fax: (512) 916-5854




1
 Appendix A, which is being filed along with this complaint, will be sent to those known to the
United States to have an interest in the Respondent Properties.
             Case 1:20-cv-00525-RP Document 1 Filed 05/15/20 Page 7 of 7




                                           VERIFICATION

Special Agent David Konopczyk, declares and says that:

        1.         I am a Special Agent with the United States Secret Service, assigned to the Austin

Field Office, and I am the investigator responsible for the accuracy of the information provided in

this litigation.

        2.         I have read the above Verified Complaint for Forfeiture and know: the contents

thereof; the information contained in the Verified Complaint for Forfeiture has been furnished by

official government sources; and the allegations contained in the Verified Complaint for Forfeiture

are true based on information and belief.

        Pursuant to Title 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is

true and correct.

        Executed on this the 15th day of May, 2020.


                                                               /S/
                                                               David Konopczyk, Special Agent
                                                               United States Secret Service
                                                               Austin Field Office
